       Case 5:20-cr-00020-MTT-CHW Document 627 Filed 08/25/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

                                                :
UNITED STATES OF AMERICA                        :
                                                :
      v.                                        : CASE NO. 5:20-CR-20 (MTT)
                                                :
CARTNEY PITTS, a.k.a BLUE                       :
                                                :
           Defendant                            :
                                                :


                          PRELIMINARY ORDER OF FORFEITURE

           WHEREAS, on July 6, 2021, Defendant Cartney Pitts, a.k.a Blue (hereinafter “Pitts”

  or “Defendant”), pled guilty to Count One of the Indictment charging him with

  Conspiracy to Possess with Intent to Distribute Methamphetamine, in violation of Title

  21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii) all in violation of Title 21,

  United States Code, Section 846;

           AND WHEREAS, the Indictment contained a generic Forfeiture Notice, pursuant

  to which the United States seeks forfeiture under Title 21, United States Code, Section

  853, of specific property constituting, or derived from, any proceeds obtained, directly

  and indirectly, as a result of such offense(s), and any property, real or personal, used, or

  intended to be used in any manner or part to commit, or to facilitate the commission of,

  the offense(s);

           AND WHEREAS, the Court has determined, based on the evidence already in the

  record, that (1) Defendant has an ownership interest in the following subject property; (2)
     Case 5:20-cr-00020-MTT-CHW Document 627 Filed 08/25/21 Page 2 of 4




that the following property is subject to forfeiture pursuant to 21 U.S.C. § 853; and (3) that

the United States has established the requisite nexus between the aforesaid offense(s) and

the following property, to wit: one thousand, nine hundred sixty-eight dollars ($1,968.00)

in United States funds; one (1) Springfield, Model: XDS, .45 caliber pistol, Serial Number:

XS594269, with magazine and approximately seven (7) rounds of ammunition.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

       1.     Pursuant to 21 U.S.C. § 853, 18 U.S.C. § 3554, and Rule 32.2(b), Federal Rules

of Criminal Procedure, the Court finds by a preponderance of the evidence that the

United States has demonstrated the required nexus between the subject property and the

offense(s) of conviction and the subject property is hereby forfeited to the United States.

       2.     Upon the entry of this Order, in accordance with FED. R. CRIM. P. 32.2(b)(3),

the Attorney General (or a designee) is authorized to seize the subject property, and to

conduct any discovery that may assist in identifying, locating or disposing of the subject

property, and to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

       3.     The United States shall publish notice of the Order and its intent to dispose

of the subject property in such a manner as the United States Attorney General (or his

designee) may direct. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.



                                              2
     Case 5:20-cr-00020-MTT-CHW Document 627 Filed 08/25/21 Page 3 of 4




       4.     Any person, other than the above-named Defendant, asserting a legal

interest in the subject property must, within thirty (30) days after receipt of notice, or no

later than sixty (60) days from the first day of publication on the official internet

government forfeiture site, www.forfeiture.gov, whichever is earlier, petition the Court for

a hearing without a jury to adjudicate the validity of his alleged interest in the subject

property, and for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. ' 853(n).

       5.     Pursuant to FED. R. CRIM. P. 32.2(b)(4), this Preliminary Order of

Forfeiture shall become final as to the Defendant at the time of sentencing and shall

be made part of the sentence and included in the judgment. If no third-party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by F ED.

R. CRIM. P. 32.2(c)(2).

       6.     Any petition filed by a third-party asserting an interest in the subject

property shall be signed by the petitioner under penalty of perjury, and shall set forth the

nature and extent of the petitioner=s right, title or interest in the subject property, the time

and circumstances of the petitioner=s acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner=s claim and the relief sought.

       7.     After the disposition of any motion filed under FED. R. CRIM. P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

desirable to resolve factual issues.



                                               3
     Case 5:20-cr-00020-MTT-CHW Document 627 Filed 08/25/21 Page 4 of 4




       8.     The United States shall have clear title to the subject property following the

Court=s disposition of all third-party interests, or if none, following the expiration of the

period provided in 21 U.S.C. ' 853(n), for the filing of third-party petitions.

       9.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to FED. R. CRIM. P. 32.2(e).

       SO ORDERED, this 25th day of August, 2021.


                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT



PREPARED BY:

PETER D. LEARY
ACTING UNITED STATES ATTORNEY


/s/ Mike Morrison
MIKE MORRISON
Assistant United States Attorney
Georgia Bar No.: 153001




                                              4
